Citation Nr: 1638674	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-00 520A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no evidence of current anemia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record shows that the proper VCAA duty to notify letters were provided to the Veteran in April 2013 and April 2014.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran's available VA treatment records were obtained.  He did not identify any private records relevant to the anemia claim.  Additionally, as discussed below, apart from the Veteran's lay assertion, there is no competent or credible evidence of record suggesting that he has current anemia.  In such circumstances, there is no duty to obtain a medical examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In the instant case, the Veteran has not provided any evidence to show that he has been diagnosed with anemia.  He has essentially made no contentions regarding the diagnosis or development of his claimed anemia, other than to claim service connection for anemia as a result of exposure to contaminated water while stationed at Camp Lejeune.  

The Board acknowledges that the issue of entitlement to service connection for prostate cancer is being remanded to obtain private treatment records from the Cleveland Clinic.  However, the Board finds that such records are not relevant to the issue of entitlement to service connection for anemia as the Veteran clearly indicated on the release form for the Cleveland Clinic that the records pertained to treatment for prostate cancer.  Accordingly, the Board finds there is no prejudice to the Veteran in proceeding with the adjudication of the claim for service connection for anemia because the records from the Cleveland Clinic would not be relevant to this claim.

A diagnosis of anemia is based on laboratory findings.  See Dorland's Illustrated Medical Dictionary 79 (31st ed. 2007) (defining anemia as a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood, measured per millimeter (cubed) or by volume of packed red cells per 100mL of blood).  The Veteran, therefore, is not competent to diagnose anemia, as such diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In short, there is no competent evidence of a current anemia diagnosis.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed anemia, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Board need not consider the other elements of service connection for anemia as the current disability element is not met.  See Holton, supra.

A preponderance of the evidence is against the claim for service connection for anemia; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for anemia is denied.


REMAND

In April 2013, the Veteran submitted a private Authorization for the Release of Medical Information form in an attempt to give VA authorization to obtain medical records pertaining to apparent treatment for prostate cancer from Cleveland Clinic.  There is no indication that VA complied with the duty to assist by making attempts to obtain the identified private treatment records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2015).  

Accordingly, this issue is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain his private treatment records pertaining to treatment for prostate cancer from Cleveland Clinic beginning in 2011.  

2.  If medical evidence is obtained showing a diagnosis of prostate cancer, obtain a new medical opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is the result of his exposure to contaminated water while stationed at Camp Lejeune, or any other aspect of his military service.  

The examiner should review the claims file, including this REMAND, and must provide reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


